EXHIBIT 10.4
 
CONVERTIBLE DEBT EXCHANGE AGREEMENT
 
This CONVERTIBLE DEBT EXCHANGE AGREEMENT (this “Agreement”) is made and entered
into as of June 25, 2014 by and between BioCorRx, Inc., a Nevada corporation
(the “Company”), and Bradley Gann (the “Holder”), with reference to the
following facts:
 
WHEREAS, on March 31, 2013, the Company issued to Holder a Convertible Debenture
(the “Debenture”), a copy of which is attached hereto as Exhibit A, pursuant to
which the Company is indebted to the Holder in the sum of $130,534.26 as of the
date hereof (the “Outstanding Debt”); and
 
WHEREAS, the Company wishes to settle the Outstanding Debt with payment, in the
amount of such Outstanding Debt, converted into a license fee in connection with
the Company’s Ohio license territory (the “License Fee”), and the Holder agrees
to convert the Outstanding Debt into the License Fee.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for valuable consideration, the receipt and sufficiency of
which are hereby mutually acknowledged, the parties to this Agreement
(collectively, the “parties” and individually, a “party”) hereby agree as
follows:
 
1.  
License Fee. In exchange for the termination of the Debenture, the Holder shall
convert the Outstanding Debt into the License Fee.

 
2.  
Termination of Debenture. It is agreed and acknowledged that as of the date
hereof, the Debenture shall be terminated and canceled in full and rendered null
and void. All past, current, or future obligations of the parties under the
Debenture shall be extinguished, except as otherwise expressly set forth in this
Agreement. The Holder will return the original Debenture for cancellation by the
Company as of the date hereof. The Holder acknowledges and agrees that as of the
date hereof, he shall have no surviving right, title or interest in or to the
Debenture or any shares issuable upon the conversion thereof.

 
3.  
Holder Representations. The Holder represents that (a) he has a pre-existing
business relationship with the Company or its managers, officers or controlling
persons; (b) by reason of the Holder’s business or financial experience, the
Holder can be reasonably assumed to have the capacity to protect his own
interests in connection with the transaction contemplated by this Agreement; and
(c) the License Fee shall not exceed ten percent (10%) of the Holder’s net
worth. The Holder further represents that (y) he is the sole owner and holder of
the Debenture, and has not assigned, transferred, sold, pledged, conveyed or
otherwise disposed of (or attempted any of the foregoing with respect to) the
Debenture or any shares convertible thereunder and (z) he has full power and
authority to enter into this Agreement, to consummate the transactions
contemplated hereby and to comply with the terms, conditions and provisions
hereof.

 
4.  
Company’s Representations. The Company represents that (a) neither the execution
or delivery of this Agreement by the Company, nor the consummation of the
transactions contemplated hereby, will (i) conflict with or result in the breach
of any term or provision of, or constitute a default under, the Articles of
Incorporation or Bylaws of the Company or any material agreement, instrument or
indenture to which the Company is a party or by which it is bound; or (ii)
violate any order, writ, injunction, decree, statute, rule or regulation
applicable to the Company; (b) the Company has full corporate power and
authority to enter into this Agreement, to consummate the transactions
contemplated hereby and to comply with the terms, conditions and provisions
hereof; (c) the execution, delivery and performance by the Company of this
Agreement, and the actions to be taken by the Company contemplated hereby, have
been duly and validly authorized by the Board of Directors of the Company and no
other corporate proceedings on the part of the Company are necessary with
respect hereto or thereto; and (d) payment of the License Fee has been duly
authorized on behalf of the Company.

 
 
1

--------------------------------------------------------------------------------

 
 
5.  
Attorneys’ Fees. In the event any action is brought to enforce this Agreement,
the prevailing party in any such dispute or proceeding shall be entitled to
recover said party’s total reasonable attorneys’ fees and costs arising out of
or in connection with such action.

 
6.  
Binding Effect. The provisions of this Agreement will be binding upon and inure
to the benefit of the heirs, executors, administrators, personal
representatives, successors in interest and assigns to the respective parties to
it.

 
7.  
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada without giving effect to any choice of law
provisions. The language and all parts of this Agreement shall be in all cases
construed as a whole according to its very meaning and not strictly for or
against any individual party.

 
8.  
Entire Agreement. This Agreement memorializes and constitutes the entire
agreement and understanding among the parties with respect to the subject matter
hereof and supersedes all prior negotiations, proposed agreements and
agreements, whether written or unwritten. The parties acknowledge that no other
party, nor any agent or attorney of any other party, has made any promises,
representations or warranties whatsoever, expressly or impliedly, which are not
expressly contained in this Agreement in reliance upon any collateral promise,
representation, warranty or belief.

 
9.  
Further Cooperation. Each party shall hereafter execute the documents and do all
that is necessary, convenient or desirable in the reasonable opinion of the
other party to effect the provisions of this Agreement.

 
10.  
Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original but both of which together shall constitute
but one and the same instrument. Facsimile signatures shall be treated as
originals for all purposes.

 
11.  
Invalidity. Should any provision of this Agreement be declared or determined by
any court to be illegal or invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and, in lieu of such illegal or
invalid provision as may be possible and, if such illegal or invalid provision
cannot be so modified, then it shall be deemed not to be a part of this
Agreement.

 
[Signatures appear on the following page.]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 

  COMPANY:           BIOCORRX, INC.          
 
By:
/s/ Neil Muller     Name: Neil Muller     Title: President           By: /s/
Lourdes Felix     Name: Lourdes Felix     Title: Chief Financial Officer        
    HOLDER:             By: /s/ Bradley Gann     Name: Bradley Gann

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CONVERTIBLE DEBENTURE
 
 
 
 
 
 
 


4

--------------------------------------------------------------------------------